Citation Nr: 0428456	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  04-23 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from March 1942 to September 
1945.  He died October [redacted], 1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C. via 
videoconference in October 2004.  A transcript of the hearing 
has been associated with the claims file.  

This case has been advanced on the docket.  


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1977.  

2.  Service connection for the cause of the death was denied 
in a July 1979 Board decision.  That decision is final.  

3.  The denial of service connection for the cause of death 
was continued in a September 1979 rating decision.  That 
decision was not appealed.  

4.  Since the July 1979 Board decision and the September 1979 
rating decision, evidence by itself or when considered with 
previous evidence of record that relates to an unestablished 
fact necessary to substantiate the claim has not been 
presented or secured.  

5.  The evidence added to the record since the July 1979 
Board decision and the September 1979 rating decision is 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1979 Board decision, which denied reopening the 
claim of entitlement to service connection for the cause of 
death, is final.  Evidence submitted since that decision is 
not new and material.  38 U.S.C.A. §§ 5108, 7104(b), 7108 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2004).  

2.  The September 1979 rating decision denying service 
connection for the cause of death is final.  Evidence 
submitted since that decision is not new and material.  
38 U.S.C.A. §§ 5108, 7105(a), (b) and (c), 7108; 38 C.F.R. §§ 
3.156, 20.200, 20.201, 20.302(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's death certificate reflects that he died in 
October 1977.  The immediate cause of death is listed as 
respiratory arrest due to or as a consequence of pneumonia, 
due to or as a consequence of acute myelogenous leukemia.  
The approximate interval between onset and death was noted to 
be 10 days.  The evidence of record at the time of the July 
1979 Board decision was as follows:

A September 1945 rating decision shows service connection for 
malaria was established.  In July 1950, service connection 
for mild bronchial asthma was granted.  A December 1975 
rating decision reflects service connection for myeloblastic 
leukemia was not established.  

VA treatment records, dated from October 1975 to November 
1975, reflect a diagnosis of pancytopenia due to myeloblastic 
leukemia, probably subacute.  A history of asthma was noted.  
VA treatment records, dated from November 1975 to December 
1975, reflect a diagnosis of acute myelocytic leukemia.  

In correspondence received in March 1976, the veteran 
asserted that he had leukemia as a result of working with 
chemicals and poisonous gasses during service.  

In correspondence received in October 1977, W. B. stated that 
he served with the veteran and that they disposed of 
poisonous gas together.  He stated that thereafter, the 
veteran and others became violently ill.  

The July 1979 Board decision notes that service medical 
records were negative for complaints or findings of leukemia, 
and that leukemia was first shown in 1975.  The Board found 
that leukemia was not causally related to bronchial asthma or 
to irritation of the lungs or bronchial tree, and that there 
was no etiological relationship between the veteran's 
leukemia and his service-connected disabilities, to include 
asthma and malaria.  The Board noted that while there was an 
impression of asthmatic bronchitis in October 1977, pulmonary 
abnormalities were noted to be etiologically derived from an 
infectious process, and due to pneumonia.  The decision 
specifically determined that respiratory arrest was due to 
pneumonia as a complication of leukemia and not due to 
service-connected bronchial asthma or malaria, and that 
neither bronchial asthma nor malaria caused or contributed to 
death.  

The evidence added to the record since July 1979 Board 
decision includes the following:

In a letter from a private physician, received in September 
1979, Dr. R. R. stated that the veteran's acute myelogenous 
leukemia could possibly be related to his exposure to 
nitrogen mustard.  The letter reflects the opinion was based 
on information provided by the appellant.  

In September 1979, the AOJ determined that new and material 
evidence had not been submitted.  The appellant did not 
appeal.  

In October 2003, the appellant submitted medical literature.  
Topics addressed include malaria, asthma, acute myelogenous 
leukemia, and mustard gas exposure.  

In October 2003, the appellant submitted a letter from the 
veteran, dated in the 1970s.  The letter relates that the 
veteran had disposed of poisonous gasses during service, and 
developed asthma.   

At a hearing before the undersigned Veterans Law Judge in 
October 2004, the appellant testified that after service, the 
veteran related to her that when he burped, he could taste 
mustard gas.  Transcript at 6 (2004).  She stated that Dr. N. 
opined such was more than likely the beginning of leukemia as 
a result of mustard gas exposure.  Id. at 7.  The appellant 
testified that Dr. L. opined that mustard gas exposure 
contributed to the veteran's leukemia.  Id.  



Criteria

The July 1979 Board decision and the September 1979 rating 
decision are final.  In order to reopen the claim, the 
appellant must present new and material evidence.  38 
U.S.C.A. §§ 5108, 7104(b), 7105 (West 2002).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2004).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  The Court has held that, 
when "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  Except in the case of 
simultaneously contested claims, a notice of disagreement 
shall be filed within one year from the date of mailing of 
notice of the result of the initial review or determination.  
If no notice of disagreement is filed in accordance with this 
chapter within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as may otherwise be 
provided by regulations not inconsistent with this title.  
38 U.S.C.A. § 7105(a), (b) and (c); 38 C.F.R. §§ 20.200, 
20.201, 20.302(a) (2004).

Except as provided in Section 5108 of this title, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be reopened.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 3.156(a), 20.1100.  

An application for review on appeal shall not be entertained 
unless it is in conformity with this chapter.  38 U.S.C.A. 
§ 7108.  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2004).  

VCAA

Pelegrini v. Principi, 18 Vet. App. 112 (2004) held that 
where a VCAA notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  It indicated, however, that the appellant had 
the right to VCAA content-complying notice and proper 
subsequent VA process.  In this case, the October 2002 rating 
decision and April 2004 statement of the case preceded the 
VCAA notice sent in August 2004.  The appellant had a hearing 
in October 2004 before the undersigned Veterans Law Judge and 
the case has been advanced on the docket.  Any further 
development in regard to VCAA would be an exercise in 
futility and a waste of limited government resources.  

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the appellant was notified in the 
October 2002 rating decision of the reasons and bases for the 
decision.  She was further notified of this information in 
the April 2004 statement of the case.  The Board concludes 
that the discussion in the October 2002 rating decision and 
in the statement of the case, which were sent to the 
appellant, informed her of the information and evidence 
needed to substantiate the claim.  By letter dated in August 
2004, she was advised of the evidence she needed to submit to 
substantiate her claim, VA's duty to notify her about her 
claim, VA's duty to assist in obtaining evidence for her 
claim, what the evidence must show to substantiate her claim, 
what information or evidence was needed from her, what she 
could do to help with her claim, and what VA had done to help 
with her claim.  These actions satisfied VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
appellant has not identified any available unobtained 
evidence that might aid her claim.  She was afforded a 
hearing.  The actions of the Veterans Law Judge at the 
hearing complied with 38 C.F.R. § 3.103.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the appellant.  

Analysis

The issue of service connection for the cause of death was 
previously addressed and denied by the Board in July 1979.  
The issue was readdressed by the AOJ in September 1979.  The 
appellant was informed of the decision and of the right to 
appeal.  At the time of the 1979 decision, the record 
included the opinion of Dr. R. R.  The appellant did not 
appeal and that determination is final.  At the time of the 
prior decision, the record included the service medical 
records, statements from the appellant, lay statements, VA 
treatment records, and the certificate of death.  The 
evidence was reviewed and service connection for the cause of 
death was denied.  38 U.S.C.A. § 7104.  The decision is 
final.  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, however, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  

In essence, at the time of the prior decision, the record 
established that the veteran died of leukemia with associated 
respiratory complications many years after service.  There 
was no competent evidence that the fatal disease process had 
been manifest during service or accepted evidence linking the 
cause of death to service or a service-connected disability.  

The Board finds the appellant has not submitted new and 
material evidence.  Therefore, the claim for service 
connection for the cause of death is not reopened.

Since the July 1979 Board decision and the September 1979 
rating decision, the appellant has applied to reopen her 
claim for entitlement to service connection for the cause of 
death.  The evidence submitted since the prior final Board 
denial in July 1979 is not new and material.  Essentially, 
the evidence added to the record since the July 1979 Board 
decision and the September 1979 rating decision includes the 
appellant's statements and testimony, a letter from the 
veteran, and duplicate copies of the appellant's statement 
and copies of lay statements.  This evidence was of record at 
the time of the July 1979 Board decision, or the September 
1997 rating decision, and is thus, cumulative or redundant. 

In regard to the private opinion, received in September 1997, 
the Board notes that the AOJ considered that opinion.  

The appellant is competent to report her observations; 
however, she is not a medical professional and her statements 
do not constitute competent medical evidence that the cause 
of death was related to service or a service-connected 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  The Board notes that the 
appellant testified that VA Drs. N. and L had opined that 
leukemia was related to mustard gas exposure and/or caused or 
contributed to the veteran's death.  The 1975 VA treatment 
records, however, are absent opinions to that effect.  

As to the literature, it too, is speculative, as well as 
nonspecific, as to whether this veteran's leukemia with 
respiratory complications was related to service or a 
service-connected disability, and is not material.  

The July 1979 Board decision, which denied reopening the 
claim, specifically found no etiological relationship between 
the cause of death and service or a service-connected 
disability.  The decision specifically notes that respiratory 
arrest suffered by the veteran was due to pneumonia as a 
complication of leukemia not service-connected asthma, and 
that neither asthma nor malaria caused or contributed to his 
death.  The September 1979 rating determined that the 
statement of Dr. R. R. was not new and material.  

In regard to the appellant's claim that mustard gas exposure 
during service caused or contributed to the development of 
the veteran's leukemia, the Board notes that pursuant to 38 
C.F.R. § 3.316, only full body exposure to certain specified 
vesicant agents during active military service is sufficient 
to establish a presumption of service connection.  Service 
medical records and testimony are negative for this type of 
exposure.  In regard to the appellant's representative's 
assertion in August 2004 that service personnel records may 
show full body exposure, such is in conflict with the 
veteran's own statements.  Specifically, in the letter 
received in October 2003, the veteran stated that the gas 
penetrated the gas mask and that he inhaled the gas, not that 
he had full body exposure.  Thus, 38 C.F.R. § 3.316 is not 
applicable to the appellant's claim, and therefore, not a 
basis upon which to reopen the claim.  Furthermore, neither 
the change in law, nor, in this case, the regulation, 
presents a new theory of entitlement or a new claim.  The 
Board fully accepts that de novo review on essentially the 
same facts as those upon which a previous denial was based is 
warranted when there has been an intervening change in law or 
regulation which created a new basis of entitlement.  The 
change in law or regulation, however, must be applicable to 
the case.  Here, because there was no allegation of full body 
exposure coming from the source and no other evidence of such 
full body exposure, the change in the law or regulation does 
not create a new basis of entitlement.  See Vaughn v. Gober, 
14 Vet. App, 92 (2000); cf. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

At the time of the prior denials, there was no evidence of 
the fatal disease process during service or within one year 
of separation and no accepted evidence linking the cause of 
death to service or a service-connected disability.  Since 
that determination, the evidence added to the record is 
either cumulative or not material.  The evidence added to the 
file since the final prior decisions is not new and material.  
Consequently, the application to reopen the claim for the 
cause of death is denied.  


ORDER

The application to reopen a claim for service connection for 
the cause of the veteran's death is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



